DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Non-Final Rejection
The response filed 5/19/21 (hereinafter “response”) has been accepted and entered. The claims have not been amended. 

Double Patenting
As a result of filing the terminal disclaimer, the double patenting rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0177063 to Lian et al. (hereinafter “Lian”) in view of US Patent Application Publication No. 2004/0149921 to Smyk et al. (“Smyk”). 
With respect to claims 1 and 4, Lian discloses a computer executable method (FIG. 2) for user selection of a UV dose threshold value, the computer executable method adapted to be stored on a user device (abstract, “the system can predict the time remaining to skin burn and the time remaining to reach user interface that allows user to change profile settings (e.g. age, gender, height, weight, etc.) and/or programming parameters. For example, user can select options and/or parameters that affect the calculation of UV dose and vitamin D production, such as clothing coverage, sunscreen type, etc.”) (paragraphs [0060] – [0062] “p is a positive coefficient that is user programmable . . . p*MED defines the maximum UV dose that is considered safe for the user, where the parameter p allows the user to specify the scale in terms of MED that the user can tolerate”) (paragraph [0052] “puv is the percentage of accumulated UV dose against the limit of safe UV dose and V and U are two positive parameters that can be predefined or programmed by the user”)(paragraphs [0048]-[0049] “pvd is the percentage of vitamin D production toward the daily goal, puv is the percentage of accumulated UV dose against the limit of safe UV dose, and V and U are two positive parameters that can be predefined or programmed by the user. Clearly, UVES is the product of two terms, pvd.sup.V and 1-puv.sup.U, which respectively quantify the benefit of UV (e.g. vitamin D production) and residual risk of UV damage (e.g. sunburn). The weight of these two terms can be adjusted by parameters V and U, which can be predefined or programmed by the user of the UV dosimetry system” (emphasis added))(paragraph [0025] “user-defined daily goal”), 
  the user selected UV dose threshold value being set as a UV dose threshold for a user (paragraphs [0060] – [0062] “p is a positive coefficient that is user programmable . . . p*MED defines the maximum UV dose that is considered safe for the user, where the parameter p allows the user to specify the scale in terms of MED that the user can tolerate”). 
Lian fails to explicitly disclose the selected UV dose threshold value being visually presented on the display when it is selected. Smyk, from the same field of endeavor, teaches a UV dose threshold value being visually presented on the display when it is selected (¶36 “a liquid crystal display (LCD) indicator and a sound generator to provide visual and/or audio indication when the dosage of UV radiation affecting the user reaches a level of the desirable UV dosage. In addition, the LCD indicator may be used to display step-by-step instructions assisting the user in setting the desirable UV radiation dosage”) (¶15 “In particular, the data processing circuit may adjust the determined level based on a desired mode of UV exposure selected by a user. For example, the system may accommodate user's UV exposure in intensive, moderate and safe modes”) (¶34 “enabling a user to operate in at least three modes of solar radiation exposure: intensive mode, moderate mode and safe mode”) (¶ 46 For example, the personal solar adviser 10 may accommodate 3 modes of UV radiation exposure: intensive, moderate and safe. In the intensive mode, a user is exposed to the maximum acceptable UV radiation dosage. In this mode, the personal solar adviser warns a user when the detected UV radiation dosage reaches the maximum acceptable level determined by the processor 26 based on the acceptable dosage look-up table”) (claim 6 “the data processing circuit is configured to adjust the determined acceptable level of UV radiation dosage based on desired factors to establish the desirable level of UV radiation dosage”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement in the user-adjustable interface display of Lian, a user selected UV dose threshold value wherein the selected UV dose threshold value is visually presented on the display when it is selected, as taught by Smyk in order to assist the user in setting the desirable UV radiation dosage (Smyk, ¶36). 
any particular data for selection and/or confirmation by a user when said options are selected and/or confirmed by a user amounts to using a known technique to a known device ready for improvement to yield predictable results. See MPEP 2143 (D). 
With respect to claims 2 and 5, Lian in view of Smyk disclose causing the user-selected UV dose threshold value that was visually presented on the display to be input (Smyk, ¶36 “a liquid crystal display (LCD) indicator and a sound generator to provide visual and/or audio indication when the dosage of UV radiation affecting the user reaches a level of the desirable UV dosage. In addition, the LCD indicator may be used to display step-by-step instructions assisting the user in setting the desirable UV radiation dosage”; ¶15 “In particular, the data processing circuit may adjust the determined level based on a desired mode of UV exposure selected by a user. For example, the system may accommodate user's UV exposure in intensive, moderate and safe modes”) (Lian, paragraph [0044] “user interface that allows user to change . . . programming parameters”; ¶39 “The mobile device app can start, pause, resume, stop, and reset the measurement. The wearable unit can also start, pause, resume, and reset the measurements with user input, such as finger taps on a touch sensing area. For example, different numbers and/or sequences of taps can mean different commands”)  to a method that is adapted to indicate how much time the subject can remain in current conditions before reaching the UV dose threshold value (Lian, paragraph [0047] “The described new metrics can be calculated and displayed in real-time by a UV dosimetry system that provides a visual feedback and guidance to the user for achieving optimal balance between the risk and benefits of UV exposure”) (Lian, paragraph [0050] 
	With respect to claims 3 and 7, Lian discloses the user-adjustable interface comprises at least one of a text field, a slider, and a selectable menu (paragraph [0044] “user interface that allows user to change profile settings (e.g. age, gender, height, weight, etc.) and/or programming parameters. For example, user can select options and/or parameters that affect the calculation of UV dose and vitamin D production, such as clothing coverage, sunscreen type, etc.”)(paragraph [0030] “a user interface for receiving user input and generating various types of output, including but are not limited to, high resolution display, user notifications (e.g. via sound, vibration, text message, etc). The mobile computing unit runs an operating system (e.g. iOS, Android, etc.) and is capable of wireless connection to a communication network”) (abstract, “the system can predict the time remaining to skin burn and the time remaining to reach daily goal of vitamin D production. The UV dosimetry system supports multi -user control through an advanced and user friendly input and output interface”).
With respect to claim 6, Lian discloses a computer executable method (FIG. 2) for user selection of a UV dose threshold value, the computer executable method stored on a storage device and (abstract, “the system can predict the time remaining to skin burn and the time remaining to reach daily goal of vitamin D production. The UV dosimetry system supports multi -user control through an advanced and user friendly input and output interface”), comprising: 
receiving as input a user-selected UV dose threshold value, the value selected using a user-adjustable interface on a display of a user device (i.e., 100, FIG. 1), the user-selected UV dose threshold value being set as a UV dose threshold for a user (paragraph [0044] “user interface that allows user to change . . . programming parameters”) (paragraph [0030] “a user interface for receiving user input and generating various types of output, including but are not limited to, high resolution display, user notifications (e.g. via sound, vibration, text message, etc”) (paragraph [0035] “the user can edit modes of operation as well as personal information 525 such as the skin type, age, wearable position, and sun percentage of accumulated UV dose against the limit of safe UV dose, and V and U are two positive parameters that can be predefined or programmed by the user. Clearly, UVES is the product of two terms, pvd.sup.V and 1-puv.sup.U, which respectively quantify the benefit of UV (e.g. vitamin D production) and residual risk of UV damage (e.g. sunburn). The weight of these two terms can be adjusted by parameters V and U, which can be predefined or programmed by the user of the UV dosimetry system” (emphasis added))(paragraph [0025] “user-defined daily goal”) (paragraphs [0060] – [0062] “p is a positive coefficient that is user programmable . . . p*MED defines the maximum UV dose that is considered safe for the user, where the parameter p allows the user to specify the scale in terms of MED that the user can tolerate”), 
causing the selected value to be input to a method that indicates how much time the user can remain in current conditions before reaching the user-selected UV dose threshold value (paragraph [0047] “The described new metrics can be calculated and displayed in real-time by a UV dosimetry system that provides a visual feedback and guidance to the user for achieving optimal balance between the risk and benefits of UV exposure”) (paragraph [0050] “calculating the accumulated UV dose is 
Lian fails to explicitly disclose the selected UV dose threshold value being visually presented on the display when it is selected. Smyk, from the same field of endeavor, teaches a UV dose threshold value being visually presented on the display when it is selected (¶36 “a liquid crystal display (LCD) indicator and a sound generator to provide visual and/or audio indication when the dosage of UV radiation affecting the user reaches a level of the desirable UV dosage. In addition, the LCD indicator may be used to display step-by-step instructions assisting the user in setting the desirable UV radiation dosage”) (¶15 “In particular, the data processing circuit may adjust the determined level based on a desired mode of UV exposure selected by a user. For example, the system may accommodate user's UV exposure in intensive, moderate and safe modes”) (¶34 “enabling a user to operate in at least three modes of solar radiation exposure: intensive mode, moderate mode and safe mode”) (¶ 46 For example, the personal solar adviser 10 may accommodate 3 modes of UV radiation exposure: intensive, moderate and safe. In the intensive mode, a user is exposed to the maximum acceptable UV radiation dosage. In this mode, the personal solar adviser warns a user when the detected UV radiation dosage reaches the maximum acceptable level determined by the processor 26 based on the acceptable dosage look-up table”) (claim 6 “the data processing circuit is configured to adjust the determined acceptable level of UV radiation dosage based on desired factors to establish the desirable level of UV radiation dosage”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement in the user-adjustable interface display of Lian, a user selected UV dose threshold value wherein the selected UV dose threshold value is visually presented on the display when it is selected, as taught by Smyk in order to assist the user in setting the desirable UV radiation dosage (Smyk, ¶36). 
In addition, displaying any user selectable option in a program or mobile application on a touchscreen or display of a mobile device for selection and/or confirmation by a user as taught by Lian any particular data for selection and/or confirmation by a user when said options are selected and/or confirmed by a user amounts to using a known technique to a known device ready for improvement to yield predictable results. See MPEP 2143 (D). 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0177063 to Lian et al. (hereinafter “Lian”) in view of US Patent Application Publication No. 2004/0149921 to Smyk et al. (“Smyk”) and further in view of U.S. Patent Application Publication No. 2014/0266594 to Reiser et al. (“Reiser”). 
With respect to claims 8-10 Lian in view of Smyk disclose a display, which can be the display of a smart phone device intended for receiving inputs including changes according to the desired UV threshold of the user Lian, ¶39 “The mobile device app can start, pause, resume, stop, and reset the measurement. The wearable unit can also start, pause, resume, and reset the measurements with user input, such as finger taps on a touch sensing area. For example, different numbers and/or sequences of taps can mean different commands”; ¶ 44 “user interface that allows user to change . . . programming parameters”; ¶ 30 “a user interface for receiving user input and generating various types of output, including but are not limited to, high resolution display, user notifications (e.g. via sound, vibration, text message, etc”; ¶35 “the user can edit modes of operation as well as personal information 525 such as the skin type, age, wearable position, and sun protection factor (SPF), etc . . . [b]ased on received UV data 535 measured and sent from the wearable unit 200 and the entered user information 525, the mobile application program 500 can calculate the UVI, UV dose, and the amount of vitamin D production 540. Users can change the personal information 555 such as sunscreen usage and clothing coverage at any time so that the updated user information can be used for calculating UV dose and vitamin D production”; programming parameters. For example, user can select options and/or parameters that affect the calculation of UV dose and vitamin D production, such as clothing coverage, sunscreen type, etc.”; paragraphs [0060] – [0062] “p is a positive coefficient that is user programmable . . . p*MED defines the maximum UV dose that is considered safe for the user, where the parameter p allows the user to specify the scale in terms of MED that the user can tolerate”; paragraph [0052] “puv is the percentage of accumulated UV dose against the limit of safe UV dose and V and U are two positive parameters that can be predefined or programmed by the user”; paragraphs [0048]-[0049] “pvd is the percentage of vitamin D production toward the daily goal, puv is the percentage of accumulated UV dose against the limit of safe UV dose, and V and U are two positive parameters that can be predefined or programmed by the user. Clearly, UVES is the product of two terms, pvd.sup.V and 1-puv.sup.U, which respectively quantify the benefit of UV (e.g. vitamin D production) and residual risk of UV damage (e.g. sunburn) (Smyk, ¶36 “a liquid crystal display (LCD) indicator and a sound generator to provide visual and/or audio indication when the dosage of UV radiation affecting the user reaches a level of the desirable UV dosage. In addition, the LCD indicator may be used to display step-by-step instructions assisting the user in setting the desirable UV radiation dosage”; ¶15 “In particular, the data processing circuit may adjust the determined level based on a desired mode of UV exposure selected by a user. For example, the system may accommodate user's UV exposure in intensive, moderate and safe modes”; ¶34 “enabling a user to operate in at least three modes of solar radiation exposure: intensive mode, moderate mode and safe mode”; ¶ 46 For example, the personal solar adviser 10 may accommodate 3 modes of UV radiation exposure: intensive, moderate and safe. In the intensive mode, a user is exposed to the maximum acceptable UV radiation dosage. In this mode, the personal solar adviser warns a user when the detected UV radiation dosage reaches the maximum acceptable level determined by the processor 26 based on the acceptable dosage look-up table”)
Lian in view of Smyk fail to specifically disclose presenting a user confirmation input on the display, the user confirmation input requesting confirmation of a previous selection, wherein activating the user confirmation input is required before the selection is activated.
. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been fully considered but are not persuasive. 
  With respect to the rejection of claims 1, 6 and 17 as anticipated by Appelbloom, Applicant asserts Appelbloom does not anticipate the independent claims since 
Claim 1 requires the step of presenting on the display a user-adjustable interface adapted to allow the user to select the "UV dose threshold value" where the selected UV dose threshold value is "visually presented on the display," and wherein the threshold value is "set as a UV dose threshold for a user." Again, one of the advantages of claim 1 is that the method creates the opportunity for the user to select the actual value that is set as their own personal UV dose threshold value. This is simply not described in Appelboom, or any heretofore cited reference. The Office Action refers first to the "gain/sensitivity adjustment module 212" and "user input 250" in paragraph [0079] and figure 2 in Appelboom. Paragraph [0079], however, describes that "gain/sensitivity adjustment module 212 provides adjustment signal 270 to analog front end 204 and/or to the sensor module 202 in order to modify one or more parameters of the circuitry of the analog front end 204 (e.g., to modify gain or amplification, filter cutoffs, and so on) or to modify a sensitivity or resolution of the one or more sensors of the sensor module 202, based on ambient conditions," and that "adjustment signal 270 may be ...based on manual settings specified by a user via user input 250." There is nothing at all described in paragraph [0079] that inherently or even expressly describes presenting on a display a user-adjustable interface that allows a user to select the "UV dose threshold value," wherein the value is then visually presented on the display, and furthermore where the value is set as a UV dose threshold for a user. Additionally, the last ten lines on page 5 of the Office Action fail to identify in any way any express or inherent disclosure in Appelboom of the claim 1 limitations set forth above, including a display user-interface that allows a user to select the UV dose threshold value, and that visually presents the selected value, and wherein the value is set as the user's UV dose threshold. For these reasons, the Office Action has failed to establish a prima facie case of anticipation for Claims 1 and 6.
(Amend. 4-5)


With respect to the rejection of claims 1-7 as being unpatentable over U.S. Publication No. 2015/0177063 to Lian et al. ("Lian") in view of U.S. Publication No. 2004/0149921 to Smyk et al. ("Smyk"), Applicant asserts 
Applicant reiterates by incorporation by reference herein all Remarks regarding Lian in all previous Responses. Smyk describes and teaches a system in which processor 26, and not a user, determines a UV radiation dose. For example, paragraph [0033] states that a user enters information into key pad 30, and "these data are used by the processor 26 for adjusting the UV dosage value provided by the look-up tables or calculated using the prescribed algorithm to determine desirable UV dosage (emphasis added)." That is, while the user may enter information into key pad 30 such as "a mode of exposure, sun protection factor (SPF) of a sun protection substance used by a person exposed to the solar radiation, age and sex of this person, portion of the body exposed to UV radiation, season of year, time of the day, latitude, humidity," it is the processor 26 (i.e. not the user) that determines UV dosage. Smyk fails to teach that any of the user input information is an actual UV dose threshold value, as is required by the pending claims. Smyk's Abstract even clarifies and reiterates this fundamental teaching - "...a data processing mechanism determines a level of UV radiation dosage desirable for the person" (emphasis added). Paragraph [0036] in Smyk is simply stating that the user can enter the input from Smyk's paragraph [0033] (see above), but can do so using a flat panel display such as an "LCD" rather than using a keypad 30 with "a number of keys" ([paragraph [0034]; emphasis added). This is clearly supported when Smyk states in paragraph [0036] that "the LCD may be used to display step-by-step instructions...." The use of the phrase step-by-step instructions by Smyk clarifies that rather than being able to use keys (with words or icons on them, for example) as would be used with key pad 30 to enter the data provided in Smyk's paragraph [0033], the flat screen of an LCD (which would include a flat screen rather than "keys") can be used to enter the same generic information set forth in Smyk's paragraph [0033]. The LCD display would include instructions on the screen, rather than using keys on a keypad, to allow entry of the same data from paragraph [0033] in Smyk. Smyk thus fails to teach, suggest, or otherwise render obvious a method or a system that includes a user-adjustable interface that is adapted to allow a user to select a selected UV dose threshold value, the selected UV dose threshold value being visually presented on the display when it is selected, and the user-selected UV dose threshold value being set as a UV dose threshold for a user, as are required by one or more of Claims 1, 4 and 6
(Amend. 5-6). 
With respect to Applicant argument “Applicant reiterates by incorporation by reference herein all Remarks regarding Lian in all previous Responses”, a review of the MPEP does not appear to allow for an Applicant incorporating by reference previous arguments. Rather, for each reply, the applicant must produce particular arguments on the record responsive to the instant rejection to be considered an argument, “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references”.  See MPEP 2266 
In addition, with respect to the above quoted language related to Lian, such language fails to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference.  Accordingly, The Examiner does not consider the above language to be a proper argument under 37 CFR 1.111 that requires a response in the instant rejection. In addition, all previous arguments with respect to Lian have been addressed in previous office actions. 
As noted above, Applicant argues “Smyk fails to teach that any of the user input information is an actual UV dose threshold value, as is required by the pending claims” because "...a data processing mechanism determines a level of UV radiation dosage desirable for the person" and because “The use of the phrase step-by-step instructions by Smyk clarifies that rather than being able to use keys (with words or icons on them, for example) as would be used with key pad 30 to enter the data provided in Smyk's paragraph [0033], the flat screen of an LCD (which would include a flat screen rather than "keys") can be used to enter the same generic information set forth in Smyk's paragraph [0033]. The LCD display would include instructions on the screen, rather than using keys on a keypad, to allow entry of the same data from paragraph [0033] in Smyk.”
First, it is important to note that two separate motivations for obviousness were presented in the non-final office action on page 8. Although Applicant addressed the first motivation for obviousness, Applicant has failed to rebut or even address the second motivation under MPEP 2143 (D), “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”:
In addition, displaying any user selectable option in a program or mobile application on a touchscreen or display of a mobile device for selection and/or confirmation by a user as taught by Lian (¶39 “The mobile device app can start, pause, resume, stop, and reset the measurement. The wearable unit can also start, pause, resume, and reset the measurements with user input, such as finger taps on a touch sensing area. For example, different numbers and/or sequences of taps can mean different commands”) when said options are selected and/or confirmed by a user would have been obvious to one of ordinary skill in the art at the time of effective filing date since displaying selectable 
(emphasis added, nonfinal act. 8). 
For at least this reason, Applicant has failed to rebut the prima facie case of obviousness presented in the non-final office action such that Applicants arguments are unpersuasive. 
In addition, by merely addressing particular arguments to Smyk in the response, Applicants argument amount to attacking a reference individually rather than addressing the combined teachings of Lian in view of Smyk. Such arguments are not found persuasive since one cannot show nonobviousness “by attacking references individually” where the rejections are based on combinations of references.  In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)).
For example, although Applicant asserts “Smyk thus fails to teach, suggest, or otherwise render obvious a method or a system that includes a user-adjustable interface that is adapted to allow a user to select a selected UV dose threshold value, the selected UV dose threshold value being visually presented on the display when it is selected, and the user-selected UV dose threshold value being set as a UV dose threshold for a user”, Smyk was not cited to disclose a user adjustable interface adapted to allow the user to interact with the user-adjustable interface to select a user-selected UV dose threshold value.  
Rather, Lian was cited to teach a user-adjustable interface that is adapted to allow a user to select a selected UV dose threshold value wherein the user-selected UV dose threshold value being set as a UV dose threshold for a user: “i.e., ¶39 “The mobile device app . . . user input, such as finger taps on a touch sensing area. For example, different numbers and/or sequences of taps can mean different commands”; ¶ 44 “user interface that allows user to change . . . programming parameters”; paragraphs [0060] – [0062] “p is a positive coefficient that is user programmable . . . p*MED defines the maximum UV dose that is considered safe for the user, where the parameter p allows the user to specify the scale in terms of MED that the user can tolerate”; paragraph [0052] “puv is the percentage of accumulated UV dose against the limit of safe UV dose and V and U are two positive parameters that can be predefined or 
The combined teachings of Lian and Smyk were cited to render obvious by at least suggesting the requirement that the UV dose threshold is visually presented on the display when it is selected. 
For example, Smyk teaches “the LCD indicator may be used to display step-by-step instructions assisting the user in setting the desirable UV radiation dosage” (¶36) wherein UV dosage thresholds, i.e., intensive, moderate and safe modes are displayed in step by step instructions when the user selects a desired UV dosage (Smyk, ¶36 “a liquid crystal display (LCD) indicator and a sound generator to provide visual and/or audio indication when the dosage of UV radiation affecting the user reaches a level of the desirable UV dosage. In addition, the LCD indicator may be used to display step-by-step instructions assisting the user in setting the desirable UV radiation dosage”; ¶15 “In particular, the data processing circuit may adjust the determined level based on a desired mode of UV exposure selected by a user. For example, the system may accommodate user's UV exposure in intensive, moderate and safe modes”; ¶34 “enabling a user to operate in at least three modes of solar radiation exposure: intensive mode, moderate mode and safe mode”; ¶ 46 For example, the personal solar adviser 10 may accommodate 3 modes of UV radiation exposure: intensive, moderate and safe. In the intensive mode, a user is exposed to the maximum acceptable UV radiation dosage”) such that the user selects a UV dosage (intensive, moderate and safe modes) while viewing selectable UV dosages displayed on the screen (¶34 “The key pad 30 contains a number of keys for entering data and selecting modes of operation . . . enabling a user to operate in at least three modes of solar radiation exposure: intensive mode, moderate mode and safe mode”; ¶36 “the LCD indicator may be used to display step-by-step instructions assisting the user in setting the desirable UV radiation dosage”; ¶46 “the key pad 30 may be used to select a desired mode of UV radiation exposure (block 110)”). 
Furthermore, it is important to note, all limitations do not require a suggestion in the prior art references being applied.  Limitations may also be found in the understanding of one of ordinary skill in the art.  See MPEP 2141, III (“Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations.”).  Although the combined teachings of Lian and Smyk 
With respect to the rejection of claims 8-10, no additional arguments are presented. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667